UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
ANGELA CLEMENTE,                          )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   )   Civil Action No. 08-1252 (PLF)
                                           )
FEDERAL BUREAU OF                         )
INVESTIGATION, et al.,                    )
                                           )
            Defendants.                    )
__________________________________________)

                                             ORDER

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that [10] the defendants’ motion for summary judgment and [34] the

defendants’ supplemental motion for summary judgment are DENIED with prejudice as to Count

II and without prejudice as to Counts I and III of the plaintiff’s second amended complaint; it is

               FURTHER ORDERED that [25] plaintiff’s cross-motion for summary judgment

is GRANTED as to Count II and DENIED without prejudice as to Counts I and III of her second

amended complaint; it is

               FURTHER ORDERED that judgment is entered for the plaintiff on Count II of

her second amended complaint; it is

               FURTHER ORDERED that the FBI shall supplement its Vaughn index as

directed in the Opinion accompanying this Order; and it is
               FURTHER ORDERED that the parties shall file a proposed case management

plan and schedule for future proceedings in this case on or before October 13, 2010.

               SO ORDERED.



                                             /s/_______________________________
                                             PAUL L. FRIEDMAN
                                             United States District Judge
DATE: September 28, 2010




                                                2